Citation Nr: 0114154	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  00-00 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an increased evaluation for bronchial 
asthma, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for gout, 
currently evaluated as 20 percent disabling.

3.  Entitlement to an increased evaluation for hiatal hernia, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1961 to 
February 1963 and from April 1965 to March 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana, wherein the veteran was denied 
increased evaluations for bronchial asthma, hiatal hernia, 
and gout.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the veteran's claims has been obtained by the 
RO.

2.  The veteran's bronchial asthma is manifested by forced 
expiratory volume in one second (FEV-1) that is between 56 to 
70 percent of predicted value; monthly physician care is not 
required for exacerbations and there is no intermittent 
courses of systemic corticosteroids.

3.  The veteran's gout is manifested by complaints of attacks 
three times per month and weekly flare-ups.

4.  The veteran's hiatal hernia is manifested by objective 
evidence of gastroesophageal reflux and complaints of 
dysphagia, reflux, and pyrosis that is not productive of 
considerable impairment of health.  


CONCLUSIONS OF LAW

1.  The criteria for a higher evaluation for bronchial asthma 
have not been met. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.7, 4.97, Diagnostic Code 6602 (2000). 

2.  The criteria for a higher evaluation for gout have not 
been met. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1, 
4.7, 4.40, 4.45, 6.68, 4.71a, Diagnostic Codes 5002, 5017, 
5173 (2000).

3.  The criteria for a higher evaluation for hiatal hernia 
have not been met. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1, 4.7, 4.21, 4.114, Diagnostic Code 7346 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 was enacted.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  Additionally, the law 
characterizes a "claimant" as any individual applying for, 
or submitting a claim for, any benefit under the laws 
administered by the Secretary.  See id., (to be codified at 
38 U.S.C. § 5100).  The Board finds that while this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
appellant in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  In that regard, the Board finds 
that the appellant was provided adequate notice as to the 
evidence needed to complete his claims, and the RO has 
obtained all relevant records regarding the veteran's 
service-connected asthma, gout, and hiatal hernia, as well as 
notifying him of the specific type of evidence that would 
suffice to complete the claims.  Additionally, a transcript 
of his personal hearing and a report of the findings from his 
VA examination have been associated with the claims file.

Factual Background

In an August 1983 rating action service connection was 
granted for gout and hiatal hernia, and assigned evaluations 
of 40 percent and 10 percent, respectively.  The award was 
based on service medical records and medical records 
establishing the severity of the disorder after service. In a 
May 1990 rating action service connection was granted for 
asthma and a 30 percent evaluation was assigned based on 
findings that the veteran had shortness of breath and 
wheezing daily that had become more frequent and increased in 
severity (an evaluation of 10 percent was awarded 
retroactively from April 2, 1986 to September 13, 1989).  In 
that same rating action his service-connected gout was re-
evaluated and reduced to 20 percent disabling based upon 
findings that treatment records did not reveal any recent 
exacerbations and that uric acid levels were within normal 
limits.

Private medical records dated from October 1996 to July 1998 
show the veteran's medications included Serevent, Proventil, 
Accolaten, and Albuterol.  In November 1997 he reported that 
he had been doing well, although he continued to have 
intermittent problems with reflux. Spirometry testing 
revealed that FEV-1 was 75 percent of predicted value and the 
FEV-1/forced vital capacity (FEC-1/FVC) was 55 percent.  In 
March 1998 he complained of problems with his gout, and 
colchicine was prescribed.

In February 1999 the veteran filed claims for increased 
evaluations for his service-connected asthma, gout, and 
hiatal hernia.

Treatment records dated in February 1999 from the VA Medical 
Center (VAMC) reflect that the veteran's respiratory 
medications included Albuterol, Atrovent, and Serevent.  His 
weight was 190 pounds.

In April 1999 the veteran underwent a VA examination.  He 
indicated that his most recent hospitalization had been three 
years earlier.  He used Serevent, Albuterol, and Atrovent 
twice daily as well as Accolate PO to improve his asthma.  He 
reported not having much shortness of breath or dyspnea on 
exertion, but that overactivity triggered wheezing attacks 
despite medication.  With respect to his hiatal hernia, he 
had progressive dysphagia and odynophagia, mostly with solid 
foods.  He also had heartburn 6 times a week that improved 
dramatically with medication.  His weight was 195 pounds.  He 
had gout attacks only in his toes, which lasted two weeks and 
decreased with medication.  Examination of his toes did not 
reveal redness, tenderness, or loss of range of motion.  
Results of an upper GI reveal that gastroesophageal reflux 
was evident, but there was no fluoroscopic evidence of 
definite reflux esophagitis.  pulmonary function tests reveal 
that his FEV-1 was 166 percent of predicted and FEV-1/FVC was 
86 percent of predicted.  A chest X-ray study found the lungs 
to be clear.

Treatment records from the VA Montana Healthcare System 
(VAMHS) show that in December 1999 the veteran indicated that 
his gout was okay and that since taking Viagra his asthma 
improved; he rarely had shortness of breath.  His weight was 
noted to be 193 pounds.  A list of his medications for 1999 
includes Albuterol, Indomethacin, Lansoprazole, Salmeterol, 
Fexoffenadine, Zafirlukast, Ipratropium, Allopurinol, and 
Zafirlukast.

The veteran testified during a personal hearing in January 
2000 that he used an inhaler at least once a day for his 
asthma and had attacks once or twice a day.  He denied use of 
steroids.  He testified that he had gout attacks three times 
per month and almost weekly flare-ups.  He stated that his 
gout was mainly in his great toes and the second toe from the 
outside, bilaterally.  He stated that his gout attacks were 
so severe that they kept him off of his feet for periods of 
time.  In reference to his hiatal hernia, he testified that 
swallowing was very painful and that he had reflux nightly.  
He stated that he would get a burning sensation in his throat 
and pain across his shoulders.

Records from the VAMHCS show that in February 2000 he 
reported a recent gout attack that had since resolved and 
increased difficulty in swallowing.  In March 2000 he 
reported that he had a severe asthma attack the night before, 
but that it was currently under control.  In April 2000 it 
was noted that his asthma was fairly controlled and reflux 
was not entirely controlled.  An esophagogastroduodenoscopy 
was done in May 2000, which did not reveal evidence of 
stricture or a visible reason for his dysphagia.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Asthma

The veteran's asthma has been evaluated as 30 percent 
disabling pursuant to Diagnostic Code 6602, bronchial asthma.  
According to this diagnostic code a 10 percent rating is 
assigned when there is FEV-1 of 71 to 80 percent of 
predicted, or FEV-1/FVC of 71 to 80 percent, or, intermittent 
inhalational or oral bronchodilator therapy.  A 30 percent 
rating is assigned when there is FEV-1 of 56- to 70- percent 
predicted; or there is FEV-1/FVC of 56 to 70 percent, or; the 
disability requires daily inhalational or oral bronchodilator 
therapy, or; the disability requires inhalational anti-
inflammatory medication.  A 60 percent rating is in order 
when there is FEV-1 of 40- to 55-percent predicted, or; there 
is FEV-1/FVC of 40 to 55 percent, or; the disability requires 
at least monthly visits to a physician for required care of 
exacerbations, or; the disability requires intermittent (at 
least three per year) courses of systemic (oral or 
parenteral) corticosteroids.  A 100 percent rating is 
warranted when there is FEV-1 less than 40-percent predicted, 
or; there is FEV-1/FVC less than 40 percent, or; there is 
more than one attack per week with episodes of respiratory 
failure, or; the disability requires daily use of systemic 
(oral or parenteral) high dose corticosteroids or immuno- 
suppressive medications.  38 C.F.R. § 4.97, Diagnostic Code 
6602.  

Upon consideration of the evidence, the Board finds that the 
veteran's service-connected asthma more nearly approximates 
the criteria for a 30 percent evaluation since his disability 
requires daily use of inhalers.

A higher evaluation of 60 percent is not warranted based on 
the available evidence.  Objective tests reveal that the 
veteran's FEV-1 was 166 percent of predicted value, and his 
FEV-1/FVC was 86 percent.  Neither value falls within the 
requirements for a compensable evaluation.  Moreover, the 
evidence does not establish his disability required monthly 
visits to a physician for care of exacerbations or that he 
used systemic corticosteroids at any time.  In fact, he 
denied use of steroids at his personal hearing.

In that the veteran's disability does not meet even one 
criterion for a 60 percent evaluation, a 100 percent 
evaluation is also not warranted since there is no additional 
evidence that he has episodes of respiratory failure or uses 
of immuno-suppressive medications daily.

Gout

The veteran's gout has been evaluated as 20 percent disabling 
pursuant to Diagnostic Code 5017, gout, in which the criteria 
in Diagnostic Code 5002, rheumatoid arthritis, is applied.  

Gout, as an active process, with one or two exacerbations a 
year in a well-established diagnosis will be assigned a 20 
percent evaluation.  Symptom combinations productive of 
definite impairment of health objectively supported by 
examination findings or incapacitating exacerbations 
occurring 3 or more times a year will be assigned a 40 
percent evaluation.  When the disability does not meet the 
100 percent criteria, but with weight loss and anemia 
productive of severe impairment of health or severely 
incapacitating exacerbations occurring 4 or more times a year 
or a lesser number over prolonged periods an evaluation an 
evaluation of 60 will be assigned.  Gout with constitutional 
manifestations associated with active joint involvement, 
totally incapacitating, will be evaluated as 100 percent 
disabling.  For chronic residuals of gout such as limitation 
of motion or ankylosis, favorable or unfavorable, such 
impairment will be rated under the appropriate diagnostic 
codes for the specific joints involved.  Where, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the codes a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5002.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. However, 
the ratings for the active process will not be combined with 
the residual ratings for limitation of motion or ankylosis; 
instead, the higher evaluation will be assigned.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5002.

The Board has considered whether a higher rating is warranted 
for any active arthritic process, pursuant to 38 C.F.R. § 
4.71a, Diagnostic Codes 5002-5017, for gouty arthritis.  The 
Board notes that for a higher rating under Diagnostic Code 
5002, without consideration of chronic residuals of gouty 
arthritis, clinical evidence of an active arthritic process 
is required.  An active arthritic process has not, however, 
been diagnosed by the examiners or demonstrated by laboratory 
or other studies; thus, his disability is considered solely 
under chronic residuals.

Upon consideration of the evidence, the Board finds that the 
veteran's service-connected gout more nearly approximates the 
criteria for a 20 percent evaluation based on chronic 
residuals.  The Board notes that the combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at the elective level, were amputations to be 
performed.  38 C.F.R. § 4.68.  In other words, the veteran's 
service-connected gout, which is in his great toes and 
evaluated as 20 percent disabling, cannot exceed the 
evaluation he would receive had the affected toes been 
amputated.  Therefore, the Board must look to Diagnostic Code 
5173, amputations of three or four toes without metatarsal 
involvement, to determine the maximum evaluation allowed for 
his disability.  According to Diagnostic Code 5173, a 20 
percent evaluation is warranted for amputation for three or 
four toes including the great toe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5173.  In view of this, the veteran is 
already receiving the maximum evaluation allowed for his 
gout.
Once the veteran has received the maximum evaluation under a 
Diagnostic Code, notwithstanding the holding in Deluca, the 
veteran cannot be awarded a higher evaluation under that 
Code.  See 38 C.F.R. § 4.68; Spencer v. West, 13 Vet. App. 
376 (2000).  

Hiatal Hernia

The veteran's hiatal hernia has been evaluated as 10 percent 
disabling pursuant to Diagnostic Code 7346, hiatal hernia.  
The current 10 percent evaluation is warranted when the 
evidence shows two or more of the symptoms for the 30 percent 
evaluation of less severity.  A 30 percent evaluation is 
warranted when there is persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  A 60 percent 
evaluation contemplates a level of impairment, which includes 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health. 38 
C.F.R. § 4.114, Diagnostic Code 7346.

Upon consideration of the evidence, the Board finds that the 
veteran's hiatal hernial more nearly approximates the 
criteria for a 10 percent evaluation due to evidence of 
reflux, dysphagia, and heartburn that does not result in 
considerable impairment of health.

A higher evaluation of 30 percent is not warranted because 
there is no evidence that his symptoms are productive of 
considerable impairment of health.  The medical records 
reveal no major weight loss and that his weight has remained 
steady between 190 and 195 pounds.  He reported intermittent 
reflux problems in November 1997.  Although he complained of 
persistently recurrent epigastric distress, the evidence 
indicates that heartburn, which occurred 6 times a week, 
improved with medication and that a May 2000 
esophagogastroduodenoscopy did not reveal evidence of 
stricture or a visible reason for his dysphagia.

A higher evaluation of 60 percent is not warranted because 
there is no evidence of vomiting, material weight loss (as 
previously noted) and hematemesis or melena with moderate 
anemia.  Although his symptoms include pain, it has not 
severely impaired his health.


ORDER

Entitlement to an increased evaluation for bronchial asthma 
is denied.

Entitlement to an increased evaluation for gout is denied.

Entitlement to an increased evaluation for hiatal hernia is 
denied.



		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


 

